Action by plaintiff wife to recover damages for personal injuries sustained when she was asphyxiated by illuminating gas, which is alleged to have leaked from a gas meter and other gas, apparatus installed in her home by defendant; and by plaintiff husband for expenses and loss of services. Judgment, insofar as it is in favor of plaintiff husband, unanimously affirmed, without costs. Judgment, insofar as it is in favor of plaintiff wife, reversed on the facts, and as to said plaintiff the action is severed and a new trial granted, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon said plaintiff stipulate to reduce the amount of the verdict in her favor from $15,000 to $7,500; in which event *787the judgment, as to her, is also unanimously affirmed, without costs. In our opinion the verdict in favor of plaintiff wife is excessive. Present — Close, P. J., Carswell, Johnston, Adel and Taylor, JJ.